coUik i CF APPEALS
                                                                                                   DIVISION I7
                                                                                                        alJN
                                                                                                          O.

                                                                                          2014 AUG 26 AN 1:        35
                                                                                              17c.
                                                                                                      W_   41    0T ON



    IN THE COURT OF APPEALS OF THE STATE OF WASHING

                                                     DIVISION II

ARTHUR WEST,                                                                   No. 44964 -1 - I1


                                      Appellant,


       v.



PORT OF OLYMPIA,                                                           PUBLISHED OPINION


                                      Respondent.




       MAxA, J. —            Arthur West appeals the trial court' s dismissal of his Public Records Act


PRA) claim against the Port of Olympia. West' s claim is based on the Port' s redactions of a


Port employee' s name, job title, job duties, and other identifying details from an investigative

report relating to unsubstantiated allegations of governmental misconduct made against that

employee. The Port made the redactions under the exemption in former RCW 42. 56. 230( 2) for


personal information that would violate an employee' s right to privacy.

       We assume without deciding that the employee' s identity constituted personal

information and that the employee had a privacy right in his or her identity in connection with

the allegations. However, we hold that the Port' s redactions violated the PRA because disclosure


of the identifying information would not be highly offensive to a reasonable person and therefore

would not violate the employee' s right to privacy. Accordingly, we reverse the trial court' s

dismissal   of   West'   s   PRA   claim.   In   addition, we award   attorney fees to West   on appeal and
44964 -1 - II



remand to the trial court to award West his attorney fees and costs below and to determine

whether a statutory penalty is proper.

                                                 FACTS


         In 2012, West submitted a PRA request to the Port seeking, among other items, records

relating to the Port' s investigation of a whistleblower complaint made by a former Port

employee. The complaint alleged that a Port employee " undertook improper governmental

action."    Clerk' s Papers ( CP) at 17. The Port' s initial inquiry into the complaint resulted in other

employees raising additional allegations about that employee. The Port' s attorney conducted an

investigation and prepared a report. Specifically, the investigation report addressed whether the

employee accused in the complaint had derived personal gain from Port activities. The

investigation report also addressed whether the employee exceeded his or her scope of authority

and failed to follow established accounting procedures, disposed of environmentally sensitive

materials improperly, and violated Port policies regarding work on holidays. The Port' s attorney

apparently concluded that the complaints were unsubstantiated.

           The Port responded to West' s PRA request by producing the requested records, including

the investigative report. But the Port redacted all information that would identify the accused

employee —      the employee' s name, gender pronouns related to the employee, the employee' s job

title, details regarding the employee' s job duties, and details regarding the alleged improper

governmental action. The Port claimed that information regarding the Port employee' s identity

was exempt from disclosure under former RCW 42. 56. 230( 2) because such disclosure would


constitute an invasion of privacy under RCW 42. 56. 050.




                                                     2
44964 -1 - II




         West filed a complaint in superior court under the PRA, claiming that,the Port had made

unlawfully excessive redactions to the investigative report. The trial court dismissed West' s

PRA claim, ruling that the Port' s redactions were proper based on the privacy exemption in

former RCW 42. 56. 230( 2) and under case law holding that unsubstantiated allegations against a

public employee are exempt from disclosure. West appeals.

                                                             ANALYSIS.


A.       INTERPRETATION OF PRA


           The PRA requires every government agency to disclose any public record upon request.

RCW 42. 56. 070( 1);         Sanders     v.   State, 169 Wash. 2d 827, 836, 240 P.3d 120 ( 2010). However, an


agency may lawfully withhold production of records if one of the PRA' s enumerated exemptions

applies.    RCW 42. 56. 070( 1);         Sanders, 169 Wash. 2d at 836. The agency bears the burden of

establishing that an exemption to production applies under the PRA. RCW 42. 56. 550( 1).

           The PRA is       a " `   strongly worded mandate for broad disclosure of public records.' "

Yakima     County v.                     Republic, 170 Wash. 2d 775, 791, 246 P.3d 768 ( 2011) ( quoting
                           Yakima Herald -


Hearst     Corp.    v.   Hoppe, 90 Wash. 2d 123, 127, 580 P.2d 246 ( 1978)).                   Therefore, we must liberally

construe the PRA in favor of disclosure and narrowly construe its exemptions to assure that the

public interest in full disclosure of public information will be protected. RCW 42. 56. 030. When


evaluating      a   PRA    claim, we also must "        take into       account   the policy ...   that free and open


examination of public records is in the public interest, even though such examination may cause

inconvenience        or embarrassment           to   public officials or others."       RCW 42. 56. 550( 3).


           We review agency action taken or challenged under the PRA de novo. RCW

42. 56. 550( 3); Resident Action Council                v.   Seattle Hous. Auth., 177 Wash. 2d 417, 428, 300 P.3d
3
44964 -1 - II



376,    amended on        denial of recons., 327 P.3d 600 ( 2013).            In reviewing a PRA request, we stand

in the same position as the trial court. Lindeman v. Kelso Sch. Dist. No. 458, 162 Wash. 2d 196,

200, 172 P.3d 329 ( 2007).             Therefore, where ( as here) the record consists of only affidavits,

memoranda of law, and other documentary evidence, we are not bound by the superior court' s

factual findings.         DeLong     v.   Parmelee, 157 Wn.        App.     119, 143, 236 P.3d 936 ( 2010),      modified




on remand,        164 Wn.     App.   781 ( 2011), review denied, 173 Wash. 2d 1027 ( 2012).


B.            ACCUSED EMPLOYEE' S RIGHT TO PRIVACY

                                                                   1 "[
              Under former RCW 42. 56. 230( 2) ( 2011),                   p] ersonal information in files maintained for

employees, appointees, or elected officials of any public agency" are exempt from public

inspection       and   copying " to the      extent     that disclosure   would violate   their right to privacy."     To


determine whether the personal information exemption applies we address whether ( 1) the

employee' s       identity    constitutes personal         information, ( 2)   the employee has a right to privacy in

his or her identity in connection with the unsubstantiated allegations, and ( 3) disclosure of the

employee' s identity in connection with the unsubstantiated allegations would violate that right.

See Bainbridge Island Police Guild v. City ofPuyallup, 172 Wash. 2d 398, 411, 259 P.3d 190

     2011).    RCW 42. 56. 050 provides that a person' s right to privacy is violated only when

disclosure       of   information "( 1) [    w]ould be highly offensive to a reasonable person, and ( 2) is not

of legitimate concern to the public."




 1
     The legislature      amended     RCW 42. 56. 230 in 2013. LAWS              OF   2013,   ch.   220, § 1.   The language
in Section 2       remains     the same     but   was recodified as       Section 3. See RCW 42. 56. 230( 3).        RCW
42. 56. 230 was amended again in 2014, but this most recent amendment does not affect the
 subsection cited.         LAws    OF     2014,   ch.   142 § 1.



                                                                   4
44964 -1 - II




         Here, we assume without deciding that the employee' s identity constituted personal

information and that the employee had a privacy right in his or her identity in connection with

the unsubstantiated allegations of misconduct. See Bellevue John Does 1 - 11 v. Bellevue Sch.

Dist. No. 405, 164 Wash. 2d 199, 211 - 16, 189 P.3d 139 ( 2008).        However, we hold that disclosure


of the identifying information would not violate the employee' s right to privacy because

disclosure of the unsubstantiated allegations of misconduct would not be highly offensive to a

reasonable person.




         1.     Meaning of "Highly Offensive"

         The PRA does not provide a definition of "highly offensive" in RCW 42. 56. 050. But

RCW 42. 56. 550( 3) emphasizes that the PRA' s policy is that " free and open examination of

public records is in the public interest, even though such examination may cause inconvenience

or embarrassment     to   public officials or others."   Reading these statutes together suggests that the

legislature intended the term " highly offensive" to mean something more than embarrassing.

         Our Supreme Court also has not discussed the meaning of "highly offensive" in any

detail. In Bellevue John Does, the court stated that it was " undisputed that disclosure of the


identity of a teacher accused of sexual misconduct is highly offensive to a reasonable person."
164 Wash. 2d at 216. And in Bainbridge Island Police Guild, the court stated that for the purposes

of determining whether disclosure would be highly offensive, there is no reason to distinguish

between a police officer accused of sexual misconduct and a teacher accused of sexual


misconduct. 172 Wash. 2d at 415. The only clarification the court provided in these two cases is

that whether disclosure of allegations of unsubstantiated sexual misconduct would be highly

offensive did not turn on whether the allegations were substantiated or unsubstantiated. Bellevue



                                                         5
44964 -1 - II




John Does, 164 Wash. 2d            at   216      n.   18. Instead, the    court stated   that "[ t] he offensiveness of


disclosure is implicit in the            nature of an allegation of sexual misconduct." 164 Wash. 2d at 216


n. 18; see also Bainbridge Island Police Guild, 172 Wash. 2d at 415.


          In   an earlier case,      Dawson          v.   Daly,   120 Wash. 2d 782, 845 P.2d 995 ( 1993),      overruled on




other grounds        by Progressive Animal                 Welfare Soc' y   v.   Univ. of Wash., 125 Wash. 2d 243, 884 P.2d
592 ( 1994), our Supreme Court held that disclosure of an employee' s performance evaluations


that do not discuss specific instances of misconduct is presumed to be highly offensive. The

court noted the well known " sensitivity of any human being to disclosure of information that

may be taken to bear          on   his   or   her basic      competence." 120 Wash. 2d at 797.


          And in Predisik v. Spokane Sch. Dist. No. 81, 179 Wash. App. 513, 319 P.3d 801, review

granted,          Wn.2d ,            328 P.3d 903 ( 2014), Division Three of this court held that disclosure


of teachers' identities in connection with unsubstantiated allegations of unspecified misconduct


could    be   highly   offensive. 179 Wash. App. at 519 -20. The court stated that although the

allegations in Bellevue John Does involved unsubstantiated allegations of sexual misconduct,


 disclosure of unsubstantiated allegations of other types of misconduct can be offensive because


it   also subjects     the teacher to gossip              and ridicule without a    finding   of   wrongdoing." Predisik,
179 Wash. App. at 520. However, the court did not discuss the parameters of the term " highly

offensive."




          On the other hand, in Morgan v. City ofFederal Way, 166 Wash. 2d 747, 756, 213 P.3d 596

 2009), our Supreme Court held that allegations of obnoxious behavior in the workplace would


not be highly offensive to a reasonable person. Morgan involved an investigation report

stemming from          a   hostile   work environment complaint against a municipal court                   judge. 166



                                                                       6
44964 -1 - II




Wn.2d    at   752. The   court stated without analysis      that " the   allegations — including angry

outbursts, inappropriate gender -based and sexual comments, and demeaning colleagues and

employees —are        nowhere near as offensive as allegations of sexual misconduct with a minor and

                                                                                              2
do   not rise   to the level      highly
                               of `        offensive.' "   Morgan, 166 Wash. 2d      at   756.


         Our Supreme Court has not attempted to define " highly offensive" as used in RCW

42. 56. 050. As a result, whether disclosure of particular information would be highly offensive to

a reasonable person must be determined on a case by case basis.

         2. "     Highly Offensive" Analysis

         We must determine whether disclosure of the unsubstantiated allegations against the Port


employee would be highly offensive to a reasonable person. Initially, we have little difficulty

holding that disclosure of the Port employee' s identity in connection with the allegations of

failure to follow proper accounting procedures, improper disposal of environmentally sensitive

materials, and violation of Port policies regarding work on holidays would not be highly

offensive to a reasonable person. These allegations merely involve claims that the employee

failed to follow proper Port procedures or policies, which might be embarrassing but hardly are

highly offensive.

          The allegation that the employee improperly profited from Port activities is more

problematic. The complaint accused the employee of conduct that may have amounted to theft

or some other criminal offense. An allegation of criminal conduct probably would be offensive




2 The court also noted that unlike in Bellevue John Does, the allegations in the report were
 likely true." Morgan, 166 Wash. 2d at 756.

                                                            7
44964 -1 - II



to a reasonable person. Nevertheless, under RCW 42. 56. 050 the question is whether disclosure


would be highly offensive. We hold that this allegation is not highly offensive for four reasons.

         First, the cases we discuss above do not support a holding that disclosure would be highly

offensive. The allegation here is much less offensive than the teachers' alleged sexual abuse of


students in Bellevue John Does or the police officer' s alleged sexual assault during a traffic stop

in Bainbridge Island Police Guild. And allegations of improperly profiting from a public

business, while potentially embarrassing, generally do not involve the type of sensitive, very

personal information contained in employee evaluations. See Daly, 120 Wash. 2d at 797.

Disclosing the employee' s identity here appears more similar to the disclosure in Morgan, where

the Supreme Court found that identifying a judge accused of obnoxious and inappropriate

personal behavior was not highly offensive. Morgan, 166 Wash. 2d at 756.

         Second, although the allegations here technically may amount to accusations of criminal

conduct, they do not seem to involve particularly reprehensible conduct. The unredacted

portions of the investigative report indicate that the unsubstantiated allegations were that the


employee " kept the proceeds" of some activity, and " personally profited from the sale" of some

items. CP at 19, 23. As noted above, disclosure of this type of information probably would be

offensive to a reasonable person. However, we believe that absent unusual circumstances,


unsubstantiated allegations regarding the misuse of what appears to be fairly small amounts of

government funds does not rise to the level of highly offensive.

         Third, we have reviewed the entire unredacted investigative report. Considering the

report as a whole, and particularly in the context of the employee' s denial of any wrongdoing




                                                  8
44964 -1 - II




and explanation of certain events, we do not believe that disclosure of the employee' s identity in

relation to the allegations of misconduct would be highly offensive to a reasonable person.

         Finally, the legislature has made it clear that we must liberally construe the PRA in favor

of disclosure and narrowly construe its exemptions to assure that the public interest in full

disclosure of public information will be protected. RCW 42. 56. 030. This policy means that

when there is any uncertainty whether disclosure of information is highly offensive, we must

resolve that uncertainty against the public agency and in favor of disclosure. Here, whether

disclosure would be highly offensive is a close call. In these situations, the strong public policy

favoring disclosure compels us to define highly offensive narrowly and rule in favor of

disclosure.


         We hold that even though the Port employee may have a privacy interest in his or her

identity with respect to the misconduct allegations, disclosure of that identity under the

circumstances here would not violate that privacy interest because disclosure would not be
                                                 3
highly   offensive   to   a reasonable person.       Accordingly, we reverse the trial court' s dismissal of

West' s PRA claim.


C.       ATTORNEY FEES AND PENALTY


         West requests attorney fees and costs on appeal under RCW 42. 56. 550( 4) and RAP 18. 1.

He also requests a remand to the trial court for an award of attorney fees and costs below and

penalties under   RCW 42. 56. 550( 4). We agree with these requests.




3
    Because we hold that disclosure of the employee' s name and identifying information would not
be highly offensive, we need not address whether the information is of legitimate public concern.
                                                           9
44964 -1 - II




         RCW 42. 56. 550( 4) provides:


         Any person who prevails against an agency in any action in the courts seeking the
         right to inspect or copy any public record or the right to receive a response to a
         public record request within a reasonable amount of time shall be awarded all
          costs, including reasonable attorney fees, incurred in connection with such legal
          action.   In addition, it shall be within the discretion of the court to award such
         person an amount not to exceed one hundred dollars for each day that he or she
          was denied the right to inspect or copy said public record.

A PRA claimant " prevails" against an agency if the agency wrongfully withheld the requested

documents. Robbins, Geller, Rudman &          Dowd, LLP v. Office of the Attorney General, 179 Wn.

App.    711, 737, 328 P.3d 905 ( 2014).   This statute allows for the recovery of attorney fees on

appeal as well as in the trial court. See Sargent v. Seattle Police Dep' t, 179 Wash. 2d 376, 402, 314
P.3d 1093 ( 2013) (   awarding attorney fees to PRA plaintiff "to the extent that he prevailed on

appeal ").   We have held that the Port wrongfully redacted the employee' s identifying

information. As a result, West is the prevailing party and entitled to recover his reasonable
                                                                             4
attorney fees   and costs on appeal and    in the trial   court on remand.




          However, although an award of attorney fees to a prevailing party in a PRA action is

mandatory, whether to award a penalty under RCW 42. 56. 550(4) is within the trial court' s

discretion. Resident Action Council, 177 Wash. 2d at 432. Accordingly, we remand to the trial

court to determine whether a statutory penalty is appropriate. See West v. Wash. State Dep' t of

Natural Res., 163 Wn.       App.   235, 244, 258 P.3d 78 ( 2011), review denied, 173 Wash. 2d 1020


    2012) ( whether   PRA violation entitles requestor to penalty award was matter for trial court to

consider on remand).




4
 The Port requests attorney fees on appeal under RCW 4. 84. 185, which allows a party who
prevails in opposing a frivolous action to recover attorney fees. But because the Port does not
prevail, and because West' s appeal was not frivolous, we decline the Port' s request for fees.

                                                          10
44964 -1 - II



         We reverse the trial court' s dismissal of West' s PRA complaint and order that the Port


produce the investigation report without redactions of the employee' s identifying information.

We remand to the trial court to award West his attorney fees and costs below and to determine in

the exercise of its discretion whether a statutory penalty is appropriate.




We concur:




                                                  11